UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6963


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PATRICK EARL FRANCIS, a/k/a Jerome Durant Brown,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:94-cr-40106-JLK-4)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patrick Earl Francis, Appellant Pro Se. Ronald Andrew Bassford,
Assistant  United   States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Patrick      Earl   Francis       appeals   the    district   court’s

order   denying   his    18    U.S.C.   §    3582(c)(2)      (2006)   motion   for

reduction of sentence.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          United States v. Francis, No. 7:94-cr-

40106-JLK-4 (W.D. Va. May 18, 2012).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                         2